DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6, 7, 9, 11, 15, 20-30, 36, and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2016/0266054 (Cao) disclose a data processing apparatus characterized in that the data processing apparatus comprises: count acquiring means configured to acquire a count of photons of an X-ray beam, the X-ray beam being radiated from an X-ray generator and transmitted through an object, and detected by a photon counting detector, the photons being counted every pixel of the detector and every one of n-pieces (n is a positive integer of two or more) energy ranges in a spectrum of the X-ray beam or every one of energy ranges whose number is less than n ([0025]-[0026], photon count detector… obtains projection data and energy data of incident photons); image data calculating means configured to calculate image data indicative of a transmission state of the X-ray beam through the object, based on the count acquired by the count acquiring means ([0026], transmits the projection data and the energy data to the three-dimensional reconstruction system); attenuation information calculating means configured to calculate attenuation information indicative of how the X-ray beam is attenuated during transmission through the object, based on the image data calculated by the image data calculating means, every one of the n-piece energy ranges or every one of the energy ranges whose number is less than n and every one of the pixels or every one of pixel groups into each of which the pixels are grouped [0027], the attenuation information including i) inherent information inherently depending on a type or a property of the object, the inherent information being indicated by a quantity of a vector in an n-dimensional coordinate whose dimension is 
However, the prior art of record fail to teach the details of wherein the inherent information producing means is configured to produce, as the inherent information, information excluding a factor indicating a length component of the vector, from the information calculated by the attenuation information calculating means; and the scattering point calculating means is configured to calculate the inherent excluding the factor indicating the length component, into scattering points mapped in the desired coordinate which is less in dimension than the n- dimensional coordinate. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicants disclosure, the claim is deemed patentable over the prior art of record.  Claims 2, 3, 6, 7, 9, 11, 15, and 21-30 are allowed by virtue of their dependence.
Regarding claim 36, the best prior art, US 2016/0266054 (Cao) disclose an X-ray examination system comprising: a data processing apparatus comprising: count acquiring means configured to acquire a count of photons of an X-ray beam, the X-ray beam being radiated from an X-ray generator and transmitted through an object, and detected by a photon counting detector ([0025]-[0026], photon count detector… obtains projection data and energy data of incident photons), the photons being counted every pixel of the detector and every one of n-pieces (n is a positive integer of two or more) 
However, the prior art of record fail to teach the details of the scattering points depending on the inherent information produced by the inherent information producing means, and analysis means configured to analyze at least one of a type or a property of the object based on data indicative of the scattering points calculated by the scattering point calculating means, wherein the inherent information producing means is configured to produce, as the inherent information, information excluding a factor 
Regarding claim 36, the best prior art, US 2016/0266054 (Cao) disclose a data processing method characterized in that the data processing method comprises: acquiring a count of photons of an X-ray beam, the X-ray beam being radiated from an X-ray generator and transmitted through an object, and detected by a photon counting detector, the photons being counted every pixel of the detector and every one of n-pieces (n is a positive integer of two or more) energy ranges in a spectrum of the X-ray beam or every one of energy ranges whose number is less than n ([0025]-[0026], photon count detector… obtains projection data and energy data of incident photons); calculating image data indicative of a transmission state of the X-ray beam through the object, based on the acquired count ([0026], transmits the projection data and the energy data to the three-dimensional reconstruction system); calculating attenuation information indicative of how the X-ray beam is attenuated during transmission through the object [0027], based on the calculated image data, every one of the n-piece energy ranges or every one of the energy ranges whose number is less than n and every one of the pixels or every one of pixel groups into each of which the pixels are grouped ([0029]-[0031]), the attenuation information including i) inherent information inherently depending on a type or a property of the object ([0029]-[0031])t, the inherent information being indicated by a quantity of a vector in an n-dimensional coordinate whose dimension is equal in number to the n-piece energy ranges ranges or in a coordinate whose dimension is less in number the number n ([0029]-[0031]); and ii) associated information being associated with the inherent information and depending on a length of a path along 
However, the prior art of record fail to teach the details of the scattering points depending on the produced inherent information, wherein the inherent information producing step produces, as the inherent information, information excluding a factor indicating a length component of the vector, from the calculated information calculated in the attenuation information calculating step; and the scattering point calculating step calculates the inherent excluding the factor indicating the length component, into scattering points mapped in the desired coordinate which is less in dimension than the n-dimensional coordinate. Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicants disclosure, the claim is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884